Title: To Thomas Jefferson from James Monroe, 19 January 1786
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
New York Jany. 19. 1786

My last advis’d you of my departure hence on the 24th of August last for the westward, with intention to take a view of the indian treaty to be held at the mouth of the big Miamis, and of the country lying between lake Erie, and the head waters of James or Potowk. river, with those which empty from either side into the Ohio, thence to attend the federal court on the 15. of Novr. at Wmsburg. But the danger from the Indians made it imprudent for  me to pass the river, and the delay at fort Pitt, and upon the Ohio, the water being low, consum’d so much of the time allotted for this excursion, that I was forc’d to leave the commissioners at lime stone and take my course directly thro’ the Kentucky settlements and the wilderness to Richmond, so that I was neither gratified with a view of the treaty, or to such a degree with that of the country as I had propos’d. I arriv’d at Richmond on the 14. of Novr. and found there letters for me from the agents of the two States, with advice that the session of the court had been deferr’d. I therefore prepar’d as soon as possible to sit out for this place and arrivd on the 18. of Decr. I found in Virginia and in this town letters from you of 17. of June, the 5. and 12. of July and have since had the pleasure to receive that address’d by Mr. Franklin of the 4th from himself. He was here a few days since upon some private business and was so kind as favor me frequently with his company. I have also been much pleas’d with an acquaintance with Mr. Otto. He hath made an impression here very flattering to himself and favorable to the Idea you entertain of him. It hath been matter of great surprise and concern here that the dispatches respecting the barbary powers should have been so long in reaching you. This Mr. Lambe was presented to some of the gentlemen in Congress by the late president Huntington. At that time it was propos’d, and for which purpose a report was brought in, to carry on these treaties immediately from the U.S. and to appoint the persons and dispatch them hence to fit out the Alliance, load her with naval stores and present her to the Emperor. By this procedure it was presum’d we might, by telling these powers that we were as yet unacquainted with them or their wants, succeed better than even under the mediation of France. And the secretary of foreign affairs having reported that this man was fit for the negotiation, the committee advised that he be employed. But it was rejected. We have since heard that he was, from his station in life and probable talents, by no means worthy such a trust. We have lately heard from Mr. Adams that Mr. Barclay with Franks are sent to the Emperor and that Mr. Lambe and a Mr. Randall to Algiers. These pirates have already made a great impression upon our trade and unless these negotiations prove succesful will materially injure it. I am happy to receive your sentiments upon the subject of commercial treaties and will with pleasure communicate mine to you more fully than I heretofore have done. With great propriety you have in the first instance taken it  up with reference to the powers of Congress, for upon those does the whole depend and I entirely agree with you that they have no original inherent jurisdiction over the commerce of the states and that it commences and can be exercis’d only by treaties with other nations; how then will this circumstance affect us? When we propose to them to form treaties they will inquire do we labor under any inconveniences which thereby we can remove; they will examine their situation in our ports to ascertain whether treaties can obtain fairer or more equal terms to them, are these temporary or so founded in the nature of their government that they will be perpetual. If then it shall appear that we can give them nothing they do not at present enjoy, and that we can not deprive them of these advantages, I think it will follow they will lay themselves under no restriction. It would not otherwise be their interest to do. To obtain reciprocal advantages then cannot possibly be the object with other powers in treating with us, for more than this they now possess. But nations are often benefited as much by obtaining restrictions upon others in the ports of a particular one which do not apply to themselves as by particular stipulations in their own favor and upon this principle treaties are sometimes form’d as was the case in that between Britain and Portugal. How stand the powers of the union and how their interests with respect to a treaty of this kind? For instance can they stipulate with France that British goods shall pay ten per cent higher duties here than those of France in consideration for a free trade with her islands; this certainly does not come within the provisos contained in the confederation and is of course within the powers of Congress. Nor have I any doubt of its expedience, if it could be obtain’d. Treaties of this kind would be more favorable to us and successful, as to the particular objects it might seek, than an entire prohibition of commerce with the powers with whom we [have] none. By seeking this power it would seem as if we were satisfied with our situation with those with whom we have treaties, that those with whom we have not were culprit nations and that we would exercise it immediately on them. If then we are dissatisfied with our treaties with France and the Netherlands this right of prohibition can never avail us with respect to them. And in its exercise upon other powers it may give a dangerous shock to our commerce and a monopoly of it to other powers, and if, holding the power, we proceeded wisely with it and endeavor’d to turn it to the best account we could and to make it a condition with France that we  would put it in force against [h]er for such or such other considerations, yet could we not obtain the same ends for less expence, for instance for the imposition of ten per cent upon her commerce. Every expedient is unquestionably inferior to the complete and absolute controul over commerce in the [hands] of the U.S. but this [plan] of a treaty appears to me to be a better succedanium for the defect than any other I have heard, since it creates the restriction we would wish to effect upon the offending nation and brings us at the same time upon the ocean as a commercial people. They might be of short duration. Those treaties which stipulate to each other the rights of the most favored nation obtain none of these ends and appear to me to fetter us as to the powers with whom they are made. It fetters us as to the imposition of higher duties [on] them than we impose on others; or subjects us to a variance, while it admits on their part of a constant deviation from the spirit of the treaty by the explication which it authorises th[em] to make of the compensation. Nothing hath been done on the subject since my last. In my next I may add something fur[ther] on it. The commission will expire soon but another may be given or instructions form’d respecting it. I beg you to give me furt[her] your sentiments on it.
My several routs westward with the knowledge of the country I have thereby obtained, have impress’d me fully with a conviction of the impolicy of our measures respecting it. I speak not in this instance of the ordinance for the survey and disposal of it, but of those which became necessary and were founded upon the act of cession from the State of Virga. I am clearly of opinion that to many of the most important objects of a federal government their interests, if not oppos’d, will be but little connected with ours; instead of wea[ken]ing theirs and making it subservient to our purposes we have given it all the possible strength we could; weaken it we might also and at the same time (I mean by reducing the number [of] the States) render them substantial service. A great part of the territory is miserably poor, especially that near lakes Michigan and Erie and that upon the Missisippi and the Illinois consists of extensive plains which have not had from appearances and will not have a single bush on them, for ages. The Districts therefore within which these fall will perhaps never contain a sufficient number of Inhabitants to entitle them to membership in the confideracy, and in the mean time the people who may settle within them will be governed by the reso[lu]tions of Congress in  which they will not be represented. In many instances I observ’d above, their interests will be oppos’d to ours. I will mention one which arises from their relative situation to other powers. Their eastern frontier will be covered from the nations of Europe by the 13. old states, and I may say that their northern and southern, also will, for no power will march an army to attack them by the Missisippi or St. Lawrence without making a powerful impression on these States at the same time, or indeed after subduing them; in all questions in which we were parties, the attack would be on us; upon us therefore would the burden and event of the contest depend, and we must be parties in all cases while they are of the confideracy. The tendency which at present prevails for a dismemberment of the old States not only increases their strength but will also add to the diversity of interest. At the instance of which of the States hath the right to the navigation of the Missisippi been carried thus far and if you lop off the western parts of those states by whom it was brought about will you not necessarily withdraw them from that pursuit. Whatever shall be done or attempted on this subject I will transmit you.
The subject of the mint was taken up last summer and determin’d that the unit should be a dollar. It was afterwards postpon’d. It will be taken up again so soon as we have 9. or ten states (for at present we have but 7.). The proposition for recommending it to the States to vest the U.S. to negotiate their trade is still before Congress. What will be its fate is incertain. Accept my acknowledgments for your book which I have read with great pleasure and improvment and be assur’d I will keep it as private as you might wish, untill you shall consent to its publication which I hope will be the case. I should suppose the observations you have made on the subjects you allude to would have a very favorable effect since no considerations would induce them but a love for the rights of man and for your country. Whether I shall be able to visit you is still doubtful. My dependence is almost altogether on the bar. By my late absence I have left the door open to others. The sooner I therefore return to it the better it will be for me. I feel myself returning to the same train of thoughts upon this subject as when I had finished my studies. I am thinking of setling at Richmond, building an house &c. Will you be so kind as transmit me a plan. Suppose the house when finished to cost 3. or 4000 dollrs. (a part to be finish’d only at first). I shall I believe commence it as soon as I receive it. Be assur’d I will attend to those  circumstances which you mention of a private nature so soon as we shall have a sufficient number of States to do it, with effect. This must be shortly. If I shall have time before the packet sails, I shall write Mr. Short. If however I should fail you will make my apology. Of the death of our worthy friend Mr. Hardy you have heard. He had been indispos’d of a bilious complaint which had been badly cur’d and weaken’d thereby his system to such a degree as to have fail’d under the fatigue of a ride to Kingsbridge. A vein broke or some vessel within him which ultimately carried him off. His loss to me is considerable not only as a person with whom I should [have] been happy to have liv’d in intimacy hereafter, but in the delegation, more especially as I am unacquainted with those added to it, Colo. Car[rington and Henry Lee of the horse. Mr. Gerry is lately married to a Miss Thomson of this city, a polite and amiable woman about 22. years of age. I am with my best wishes for your health and happiness yr. affectionate friend & servant,

Jas. Monroe]

